DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 9 and 20, the phrase "as." ,in line 3, renders the claim indefinite because its closest meaning is “for example” and  it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "predetermine length".  The term “predetermine length" is not defined by the claim, the specification only provides, i.e. “specific minimum length of an obstruction” at [0061] and “length of the obstruction” at [0079], of current application PgPub and does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised 
	The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,11-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegemann et al. (US 2014/0218481) in view of Sorenson (US 2016/0356594) (Hereinafter Sorenson)
	Regarding Claim 1. Hegeman teaches a method for detecting an overhead obstruction comprising (abstract; fig.1-2): 
	receiving, by a processor ( device: abstract), three-dimensional data collected by a depth sensing device traveling along a path segment  (i.e. trajectory)([0009], [0015], [0021], [0025]-[0030]), wherein the three-dimensional data comprises point cloud data positioned above a ground plane of the path segment (depth map: [0021]-[0024]);
 	identifying, by the processor( device: abstract), data points of the point cloud data positioned within a corridor positioned above the ground plane (figs. 1, 2; [0025]-
	projecting, by the processor( device: abstract), the identified data points onto a plane(vertically plane:[0019],[0028]); 
	detecting, by the processor( device: abstract), the overhead obstruction based on a concentration of point cloud data positioned within a plurality of cells of the plane (spatial points of the objects closest to the vehicle or the 3-D camera is made in different height segments: [0028]-[0029]; fig. 1-2); and 
	Though Hegeman’s fig. 1 & 2 represents there is database associated with device where all the data is stored, Hegeman does not explicitly teach storing the detected overhead obstruction above the path segment within a map database;
However, Sorenson teaches storing the detected overhead obstruction above the path segment within a map database ([0035]-[0037], [0055]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Hegeman, storing the detected overhead obstruction above the path segment within a map database, as taught by Sorenson, so as to the vehicle sends a warning to take an alternative route, thus ensuring the height of the oversize load does not cause a collision between vehicles that carry the oversize load and the overhead object.

Regarding Claims 11 and 18: Claims 11 and 18 are substantially the same as claim 1 therefore, rejected for the same as noted for claim 1.

Regarding Claim 2. Hegeman further teaches the depth sensing device comprises a LIDAR collection device ([0015]).

Regarding Claims 3 and 12. Hegeman does not explicitly teach the identifying of the data points comprises removing collected data points of the point cloud data positioned outside the target obstruction.
However, Sorenson further teaches the identifying of the data points comprises removing collected data points of the point cloud data positioned outside the target obstruction (630,640: fig.6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Hegeman, the identifying of the data points comprises removing collected data points of the point cloud data positioned outside the target obstruction, as taught by Sorenson, so as to the vehicle sends a warning to take an alternative route, thus ensuring the height of the oversize load does not cause a collision between vehicles that carry the oversize load and the overhead object.

Regarding Claims 4 and 13. Hegeman further teaches the projecting of the identified data points comprises matching the identified data points with location data associated with the depth sensing device within the plane (sensor fusion, radar: [0015]).
Alternately, Sorenson also teaches he projecting of the identified data points comprises matching the identified data points with location data associated with the 

Regarding Claims 5 and 14. Hegeman further teaches the plane is the ground plane of the path segment (i.e. trajectory: abstract).

Regarding Claims 6 and 15. Hegeman further teaches the corridor is a volume between a lower plane positioned parallel with the ground plane and an upper plane positioned parallel with both the ground plane and the lower plane (figs. 1-2).
Alternately, Sorenson also teaches the corridor is a volume between a lower plane positioned parallel with the ground plane and an upper plane positioned parallel with both the ground plane and the lower plane ([0033]-[0035], [0037]-[0038], [0044]; fig. 1).

Regarding Claim 7. Hegeman further teaches the lower plane is in a range of 2-10 meters above the ground plane and the upper plane is in a range of 10-30 meters above the ground plane (fig. 2)
Alternately, Sorenson also teaches the lower plane is in a range of 2-10 meters above the ground plane and the upper plane is in a range of 10-30 meters above the ground plane ([0032]-[0033];[0037]-[0038]).

Regarding Claims 8, 16 and 19. Hegeman further teaches comparing depth data of the identified data points within the corridor to identify a presence of a static ([0010]-[0014]).
Alternately, Sorenson also teaches comparing depth data of the identified data points within the corridor to identify a presence of a static structure or non-static structure, wherein the projecting of the identified data points onto the plane is conducted only for identified static structures ([0053]-[0054])

Claims 9-10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegemann  in view of Sorenson, as applied on Claims 1, 11 and 18, further in view of Zhang et al. (US 2010/0121577).

Regarding Claims 9, 17 and 20. Hegeman further teaches the detecting of the overhead obstruction comprises (abstract): 
defining each cell of the plurality of cells as either an occupied status or a not- occupied status ([0024]-[0028], [0031]); 
creating a one-dimensional line segment for the path segment using the defined occupied and not-occupied statuses for each cell (figs. 1-2); and 
identifying the overhead obstruction when a series of consecutive cells of the plurality of cells is defined with the occupied status ([0035]-[0048]).
However, Zhang teaches an occupied status or a not- occupied status based on the concentration of the point cloud data with the cell being at least at a predefined threshold level or below the predefined threshold level, respectively(240, 241, 242, 243: fig. 22); 


Regarding Claim 10. Hegeman further teaches the series of consecutive cells has at least a predetermined length (fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Bowman (US 2004/0183661) describes detecting the presence of and evaluating the approach to obstacles situated in the path of articles attached to the roof of a vehicle and alerting the driver of the vehicle when an impact or collision between the articles and the obstacles is likely to occur. An example device includes an ultrasonic transducer and circuitry to measure the distance to obstacles, an audible warning device, a microprocessor to perform such tasks as controlling the generation of ultrasonic pulses, measuring the echo delay, calculating the risk of collision, and signaling the warning device, and a housing which protects the components of the device and can be quickly and easily attached to and detached from the vehicle.
b) Zhu et al. (US 2014/0336935) discloses a methods and systems for detecting weather conditions using vehicle onboard sensors are provided.

d) Nugent (US 8,212,660) disclose Overhead obstacle avoidance system.
e) Xin et al. (10,552,689) disclose automatically detecting the location and severity of occluded regions within input data.
f) Chiba et al. (US 2018/0361854) disclose a relative speed of the target with respect to the vehicle as a second relative speed using a lidar, and a determination device configured to, in a case where the difference between the first relative speed and the second relative speed exceeds a threshold, determine the target as an upper structure located above the height of the vehicle.
g) Zhang et al. (US 2014/0347470) disclose a system and method for creating an enhanced virtual top-down view of an area in front of a vehicle, using images from left-front and right-front cameras

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864